The Honorable Ned Granger          Opinion No. H-797
Travis County Attorney
Travis County COurthOuSe          Re: Whether a county
Austin, Texas 78701               may compensate employees
                                  for unused sick leave.

Dear Mr. Granger:

     You have requested our opinion regarding whether a
county may compensate its employees for unused sick leave.
You state that Travis County is contemplating the adoption
of a policy by which

          [elmployees who officially retire after
          10 or more years of service to the
          County shall be paid, on a per diem
          basis, one-half of their current salary
          for each day of sick leave accrued but
          not taken.

     The commissioners court is empowered by article 2372h-1,
V.T.C.S., "to provide for . . . sick leaves, without deduc-
tion or loss of pay." Article 3912k, V.T.C.S., authorizes
the commissioners court to "fix the amount of compensation . . .
and all other allowances for county and precinct officials
and employees who are paid wholly from county funds." In our
opinion, there exists ample statutory authority for the
commissioners court to provide for the payment of compensa-
tion to its retiring employees for a portion of their unused
sick leave.




                       0.3364
 The Honorable Ned Granger - page 2 W-797)



      We do not believe that there are any constitutional
 obstacles to the adoption of such a policy.  In Attorney
 General Opinion H-51 (1973), we held that a county may not
 authorize the payment of funds to the survivors of a deceased
 county employee if the employee had no right to the funds at
 the time of his death, because such payment would constitute
 an impermissible gift or grant of public moneys under article
 3, sections 51, 52 and 53 of the Texas Constitution.   But
 the commissioners court was permitted, without violating the
 constitutional prohibition, to compensate the survivors for
 the decedent's vacation time and any other compensation
 previously earned by the employee.  Since your question
 contemplates      at the time of his retirement the employee
 would be compensated only for sick leave previously earned,
 there would appear to be no constitutional inhibition affecting
 the implementation of such a policy. Thus, it is our opinion
 that a county may compensate its retiring employees for a
 portion of their sick leave accrued but not taken.

                          SUMMARY

              A county may compensate its retiring
              employees for a portion of their sick
              leave accrued but ,not taken.

                                        Very-truly yours,




                                        Attorney General of Texas

  APPROVED:
r-s..




 c. ROBERT HEATH, Chairman
 Opinion Committee

  jwb


                               0.3365